Judgement Supreme Court, New York County (Micki Scherer, J., on speedy trial motion; Lewis Bart Stone, J., at jury trial and sentence), rendered August 23, 2007, convicting defendant of eight counts of burglary in the third degree, and sentencing him, as a second felony offender, to consecutive terms of 2 to 4 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of directing that only the sentences for the convictions under counts one and two of the indictment be served consecutively, and that all other sentences be served concurrently with each other and with the sentences under the first two counts, resulting in an aggregate term of 4 to 8 years, and otherwise affirmed.
We find the sentence excessive to the extent indicated.
We have considered and rejected defendant’s remaining claims. Concur—Mazzarelli, J.E, Saxe, Catterson, DeGrasse and Abdus-Salaam, JJ.